 1   GEORGE A. STOHNER (State Bar No. 214508)
 2   ELLEN E. BOSHKOFF (State Bar No. 314087)
     FAEGRE BAKER DANIELS LLP
 3   11766 Wilshire Blvd.
 4   Los Angeles, CA 90025-6543
     Telephone: 310.500.2090
 5   Facsimile: 310.500.2091
 6   Email: George.Stohner@faegrebd.com
     Email: Ellen.Boshkoff@faegrebd.com
 7

 8   SAMANTHA M. ROLLINS (admitted pro hac vice)
     FAEGRE BAKER DANIELS LLP
 9   801 Grand Ave., 33rd Floor
10   Des Moines, IA 50309
     Telephone: 515.447.4726
11   Facsimile: 515.248.9010
12   Email: Samantha.Rollins@faegrebd.com
13   Attorneys for Defendant
14   The Dow Chemical Company
15                           UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17

18

19
     SEAN R. STAFFORD, an individual,         Case No. 5:18-cv-02052-PSG (KKx)
20
                Plaintiff,
21
          v.
22                                            STIPULATED PROTECTIVE
     THE DOW CHEMICAL COMPANY,                ORDER [DISCOVERY MATTER]
23
     an entity, and DOES 1 through 100,
24   inclusive,
25
                Defendants.
26

27

28

                                          1
                                                       STIPULATED PROTECTIVE ORDER
                                                          Case No. 5:18-cv-0252-PSG (KKx)
 1   1.       A. PURPOSES AND LIMITATIONS
 2
             Discovery in this action is likely to involve production of confidential,
 3
          proprietary, or private information for which special protection from public
 4
          disclosure and from use for any purpose other than prosecuting this litigation
 5
          may be warranted. Accordingly, the parties hereby stipulate to and petition the
 6
          Court to enter the following Stipulated Protective Order. The parties
 7
          acknowledge that this Order does not confer blanket protections on all
 8        disclosures or responses to discovery and that the protection it affords from
 9        public disclosure and use extends only to the limited information or items that
10        are entitled to confidential treatment under the applicable legal principles. The
11        parties further acknowledge, as set forth in Section 12.3, below, that this
12        Stipulated Protective Order does not entitle them to file confidential
13        information under seal; Civil Local Rule 79-5 sets forth the procedures that
14        must be followed and the standards that will be applied when a party seeks
15        permission from the court to file material under seal.
16
              B. GOOD CAUSE STATEMENT
17
              This action is likely to involve trade secrets, customer and pricing lists and
18
          other valuable research, development, commercial, financial, technical and/or
19
          proprietary information for which special protection from public disclosure and
20        from use for any purpose other than prosecution of this action is warranted.
21        Such confidential and proprietary materials and information consist of, among
22        other things, confidential business or financial information, information
23        regarding confidential business practices, or other confidential research,
24        development, or commercial information (including information implicating
25        privacy rights of third parties), information otherwise generally unavailable to
26        the public, or which may be privileged or otherwise protected from disclosure
27        under state or federal statutes, court rules, case decisions, or common law.
28        Accordingly, to expedite the flow of information, to facilitate the prompt
                                                 2
                                                               STIPULATED PROTECTIVE ORDER
                                                                  Case No. 5:18-cv-0252-PSG (KKx)
 1        resolution of disputes over confidentiality of discovery materials, to adequately
 2        protect information the parties are entitled to keep confidential, to ensure that
 3        the parties are permitted reasonable necessary uses of such material in
 4        preparation for and in the conduct of trial, to address their handling at the end
 5        of the litigation, and serve the ends of justice, a protective order for such
 6        information is justified in this matter. It is the intent of the parties that

 7        information will not be designated as confidential for tactical reasons and that

 8
          nothing be so designated without a good faith belief that it has been maintained
          in a confidential, non-public manner, and there is good cause why it should not
 9
          be part of the public record of this case.
10

11   2.      DEFINITIONS
12
             2.1    Action: The above-captioned pending federal law suit.
13

14           2.2    Challenging Party: a Party or Non-Party that challenges the
15   designation of information or items under this Order.
16
             2.3    “CONFIDENTIAL” Information or Items: information (regardless of
17
     how it is generated, stored or maintained) or tangible things that qualify for
18
     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
19
     the Good Cause Statement.
20

21           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
22   their support staff).
23
             2.5    Designating Party: a Party or Non-Party that designates information
24
     or items that it produces in disclosures or in responses to discovery as
25
     “CONFIDENTIAL.”
26

27           2.6    Disclosure or Discovery Material: all items or information, regardless
28   of the medium or manner in which it is generated, stored, or maintained (including,
                                                  3
                                                               STIPULATED PROTECTIVE ORDER
                                                                  Case No. 5:18-cv-0252-PSG (KKx)
 1   among other things, testimony, transcripts, and tangible things), that are produced
 2   or generated in disclosures or responses to discovery in this matter.
 3
           2.7    Expert: a person with specialized knowledge or experience in a matter
 4
     pertinent to the litigation who has been retained by a Party or its counsel to serve
 5
     as an expert witness or as a consultant in this Action.
 6

 7         2.8    House Counsel: attorneys who are employees of a party to this Action.
 8   House Counsel does not include Outside Counsel of Record or any other outside
 9   counsel.
10
           2.9    Non-Party: any natural person, partnership, corporation, association,
11
     or other legal entity not named as a Party to this action.
12

13         2.10   Outside Counsel of Record: attorneys who are not employees of a
14   party to this Action but are retained to represent or advise a party to this Action
15   and have appeared in this Action on behalf of that party or are affiliated with a law
16   firm which has appeared on behalf of that party, and includes support staff.
17
           2.11   Party: any party to this Action, including all of its officers, directors,
18
     employees, consultants, retained experts, and Outside Counsel of Record (and their
19
     support staffs).
20

21         2.12   Producing Party: a Party or Non-Party that produces Disclosure or
22   Discovery Material in this Action.
23
           2.13   Professional Vendors: persons or entities that provide litigation
24
     support services (e.g., photocopying, videotaping, translating, preparing exhibits
25
     or demonstrations, and organizing, storing, or retrieving data in any form or
26
     medium) and their employees and subcontractors.
27

28

                                                4
                                                               STIPULATED PROTECTIVE ORDER
                                                                  Case No. 5:18-cv-0252-PSG (KKx)
 1         2.14   Protected Material: any Disclosure or Discovery Material that is
 2   designated as “CONFIDENTIAL.”
 3
           2.15   Receiving Party: a Party that receives Disclosure or Discovery
 4
     Material from a Producing Party.
 5

 6   3.    SCOPE
 7         The protections conferred by this Stipulation and Order cover not only
 8   Protected Material (as defined above), but also (1) any information copied or
 9
     extracted from Protected Material; (2) all copies, excerpts, summaries, or
10
     compilations of Protected Material; and (3) any testimony, conversations, or
11
     presentations by Parties or their Counsel that might reveal Protected Material.
12
     Any use of Protected Material at trial shall be governed by the orders of the trial
13
     judge. This Order does not govern the use of Protected Material at trial.
14

15   4.    DURATION
16
           The confidentiality obligations imposed by this Order shall remain in effect
17
     through trial and after final disposition of this litigation unless and until a Designating
18
     Party agrees otherwise in writing or a court order otherwise directs. If a Party or
19
     Non-Party wishes to challenge a designation of confidentiality for purposes of trial,
20
     the challenger will utilize the procedures outlined in Paragraph 6 of the Order. In the
21
     event of such challenge, the Parties and their Counsel agree and understand that the
22
     Designating Party must demonstrate compelling reasons supported by specific facts
23
     in order to justify maintaining a confidentiality designation over merits-related
24
     documents that are part of the court record at trial. See Kamakana v. City & Cnty. of
25
     Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
26
     showing for sealing documents produced in discovery from “compelling reasons”
27
     standard when merits-related documents are part of court record).
28

                                                 5
                                                                STIPULATED PROTECTIVE ORDER
                                                                   Case No. 5:18-cv-0252-PSG (KKx)
 1   5.    DESIGNATING PROTECTED MATERIAL
 2         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 3   Each Party or Non-Party that designates information or items for protection under
 4
     this Order must take care to limit any such designation to specific material that
 5
     qualifies under the appropriate standards. The Designating Party must designate
 6
     for protection only those parts of material, documents, items, or oral or written
 7
     communications that qualify so that other portions of the material, documents,
 8
     items, or communications for which protection is not warranted are not swept
 9
     unjustifiably within the ambit of this Order.
10

11         Mass,      indiscriminate,   or   routinized   designations    are    prohibited.

12   Designations that are shown to be clearly unjustified or that have been made for an

13   improper purpose (e.g., to unnecessarily encumber the case development process

14   or to impose unnecessary expenses and burdens on other parties) may expose the

15   Designating Party to sanctions.

16         If it comes to a Designating Party’s attention that information or items that

17   it designated for protection do not qualify for protection, that Designating Party

18   must promptly notify all other Parties that it is withdrawing the inapplicable

19   designation.
20         5.2      Manner and Timing of Designations. Except as otherwise provided in
21   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
22   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
23   under this Order must be clearly so designated before the material is disclosed or
24   produced.
25
           Designation in conformity with this Order requires:
26
                    (a)   for information in documentary form (e.g., paper or electronic
27
     documents, but excluding transcripts of depositions or other pretrial or trial
28

                                                 6
                                                              STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:18-cv-0252-PSG (KKx)
 1   proceedings), that the Producing Party affix at a minimum, the legend
 2   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
 3   contains protected material. If only a portion or portions of the material on a page
 4   qualifies for protection, the Producing Party also must clearly identify the protected
 5   portion(s) (e.g., by making appropriate markings in the margins).
 6         A Party or Non-Party that makes original documents available for inspection
 7   need not designate them for protection until after the inspecting Party has indicated
 8
     which documents it would like copied and produced. During the inspection and
 9
     before the designation, all of the material made available for inspection shall be
10
     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
11
     documents it wants copied and produced, the Producing Party must determine
12
     which documents, or portions thereof, qualify for protection under this Order.
13
     Then, before producing the specified documents, the Producing Party must affix
14
     the “CONFIDENTIAL legend” to each page that contains Protected Material. If
15
     only a portion or portions of the material on a page qualifies for protection, the
16
     Producing Party also must clearly identify the protected portion(s) (e.g., by making
17
     appropriate markings in the margins).
18
                  (b)    for testimony given in depositions that the Designating Party
19
     identify the Disclosure or Discovery Material on the record, before the close of the
20
     deposition all protected testimony.
21

22                (c)    for information produced in some form other than documentary
23   and for any other tangible items, that the Producing Party affix in a prominent place
24   on the exterior of the container or containers in which the information is stored the
25   legend “CONFIDENTIAL.” If only a portion or portions of the information
26   warrants protection, the Producing Party, to the extent practicable, shall identify
27   the protected portion(s).
28

                                                7
                                                              STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:18-cv-0252-PSG (KKx)
 1         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 2   failure to designate qualified information or items does not, standing alone, waive
 3   the Designating Party’s right to secure protection under this Order for such
 4   material. Upon timely correction of a designation, the Receiving Party must make
 5   reasonable efforts to assure that the material is treated in accordance with the
 6   provisions of this Order.
 7
     6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 8

 9         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
10   designation of confidentiality at any time that is consistent with the Court’s
11   Scheduling Order.
12
           6.2    Meet and Confer. The Challenging Party shall initiate the dispute
13

14
     resolution process under Local Rule 37.1 et seq.

15         6.3    The burden of persuasion in any such challenge proceeding shall be
16   on the Designating Party. Frivolous challenges, and those made for an improper
17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
18   parties) may expose the Challenging Party to sanctions. Unless the Designating
19   Party has waived or withdrawn the confidentiality designation, all parties shall
20   continue to afford the material in question the level of protection to which it is
21   entitled under the Producing Party’s designation until the Court rules on the
22   challenge.
23
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24

25         7.1    Basic Principles. A Receiving Party may use Protected Material that
26   is disclosed or produced by another Party or by a Non-Party in connection with
27   this Action only for prosecuting, defending, or attempting to settle this Action.
28   Such Protected Material may be disclosed only to the categories of persons and
                                               8
                                                            STIPULATED PROTECTIVE ORDER
                                                               Case No. 5:18-cv-0252-PSG (KKx)
 1   under the conditions described in this Order. When the Action has been terminated,
 2   a Receiving Party must comply with the provisions of section 13 below (FINAL
 3   DISPOSITION).
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6
     authorized under this Order.
 7
           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8
     otherwise ordered by the court or permitted in writing by the Designating Party, a
 9
     Receiving      Party    may     disclose   any    information   or   item     designated
10
     “CONFIDENTIAL” only to:
11

12                  (a)     the Receiving Party’s Outside Counsel of Record in this
13   Action, as well as employees of said Outside Counsel of Record to whom it is
14   reasonably necessary to disclose the information for this Action;
15
                    (b)     the officers, directors, and employees (including House
16
     Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
17
     this Action;
18

19                  (c)     Experts (as defined in this Order) of the Receiving Party to
20   whom disclosure is reasonably necessary for this Action and who have signed the
21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22
                    (d)     the court and its personnel;
23

24                  (e)     court reporters and their staff;
25
                    (f)     professional jury or trial consultants, mock jurors, and
26
     Professional Vendors to whom disclosure is reasonably necessary for this Action
27

28

                                                   9
                                                                STIPULATED PROTECTIVE ORDER
                                                                   Case No. 5:18-cv-0252-PSG (KKx)
 1   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 2   A);
 3
                    (g)   (the author or recipient of a document containing the
 4
     information or a custodian or other person who otherwise possessed or knew the
 5
     information;
 6

 7                  (h)   during their depositions, witnesses ,and attorneys for witnesses,
 8   in the Action to whom disclosure is reasonably necessary provided: (1) the
 9   deposing party requests that the witness sign the form attached as Exhibit 1 hereto;
10   and (2) they will not be permitted to keep any confidential information unless they
11   sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
12   otherwise agreed by the Designating Party or ordered by the court. Pages of
13   transcribed deposition testimony or exhibits to depositions that reveal Protected
14   Material may be separately bound by the court reporter and may not be disclosed
15   to anyone except as permitted under this Stipulated Protective Order; and
16
                    (i)   any mediator or settlement officer, and their supporting
17
     personnel, mutually agreed upon by any of the parties engaged in settlement
18
     discussions.
19

20   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
21   IN OTHER LITIGATION
22         If a Party is served with a subpoena or a court order issued in other litigation
23   that compels disclosure of any information or items designated in this Action as
24
     “CONFIDENTIAL,” that Party must:
25
                    (a)   promptly notify in writing the Designating Party. Such
26
     notification shall include a copy of the subpoena or court order;
27

28

                                                10
                                                              STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:18-cv-0252-PSG (KKx)
 1                  (b)   promptly notify in writing the party who caused the subpoena
 2   or order to issue in the other litigation that some or all of the material covered by
 3   the subpoena or order is subject to this Protective Order. Such notification shall
 4   include a copy of this Stipulated Protective Order; and
 5
                    (c)   cooperate with respect to all reasonable procedures sought to
 6
     be pursued by the Designating Party whose Protected Material may be affected.
 7

 8
     If the Designating Party timely seeks a protective order, the Party served with the

 9
     subpoena or court order shall not produce any information designated in this action

10   as “CONFIDENTIAL” before a determination by the court from which the

11   subpoena or order issued, unless the Party has obtained the Designating Party’s

12   permission. The Designating Party shall bear the burden and expense of seeking

13   protection in that court of its confidential material and nothing in these provisions

14   should be construed as authorizing or encouraging a Receiving Party in this Action

15   to disobey a lawful directive from another court.

16   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
17   PRODUCED IN THIS LITIGATION
18
                    (a)   The terms of this Order are applicable to information produced
19
     by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
20
     information produced by Non-Parties in connection with this litigation is protected
21
     by the remedies and relief provided by this Order. Nothing in these provisions
22
     should be construed as prohibiting a Non-Party from seeking additional
23
     protections.
24

25                  (b)   In the event that a Party is required, by a valid discovery
26   request, to produce a Non-Party’s confidential information in its possession, and
27

28

                                               11
                                                               STIPULATED PROTECTIVE ORDER
                                                                  Case No. 5:18-cv-0252-PSG (KKx)
 1   the Party is subject to an agreement with the Non-Party not to produce the Non-
 2   Party’s
 3   confidential information, then the Party shall:
 4
                         (1)   promptly notify in writing the Requesting Party and the
 5
     Non-Party that some or all of the information requested is subject to a
 6
     confidentiality agreement with a Non-Party;
 7

 8                       (2)   promptly provide the Non-Party with a copy of the
 9   Stipulated Protective Order in this Action, the relevant discovery request(s), and a
10   reasonably specific description of the information requested; and
11
                         (3)   make the information requested available for inspection
12
     by the Non-Party, if requested.
13

14                (c)    If the Non-Party fails to seek a protective order from this court
15   within 14 days of receiving the notice and accompanying information, the
16   Receiving Party may produce the Non-Party’s confidential information responsive
17   to the discovery request. If the Non-Party timely seeks a protective order, the
18   Receiving Party shall not produce any information in its possession or control that
19   is subject to the confidentiality agreement with the Non-Party before a
20   determination by the court. Absent a court order to the contrary, the Non-Party
21   shall bear the burden and expense of seeking protection in this court of its Protected
22   Material.
23
     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24

25
           If a Receiving Party learns that, by inadvertence or otherwise, it has

26   disclosed Protected Material to any person or in any circumstance not authorized

27   under this Stipulated Protective Order, the Receiving Party must immediately (a)

28   notify in writing the Designating Party of the unauthorized disclosures, (b) use its

                                                12
                                                              STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:18-cv-0252-PSG (KKx)
 1   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
 2   the person or persons to whom unauthorized disclosures were made of all the terms
 3   of this Order, and (d) request such person or persons to execute the
 4   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 5   A.
 6
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 7
     PROTECTED MATERIAL
 8
           When a Producing Party gives notice to Receiving Parties that certain
 9
     inadvertently produced material is subject to a claim of privilege or other
10
     protection, the obligations of the Receiving Parties are those set forth in Federal
11
     Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
12
     whatever procedure may be established in an e-discovery order that provides for
13
     production without prior privilege review. Pursuant to Federal Rule of Evidence
14
     502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
15

16
     of a communication or information covered by the attorney-client privilege or work

17
     product protection, the parties may incorporate their agreement in the stipulated

18
     protective order submitted to the court.

19   12.   MISCELLANEOUS
20
           12.1   Right to Further Relief. Nothing in this Order abridges the right of
21
     any person to seek its modification by the Court in the future.
22

23         12.2   Right to Assert Other Objections. By stipulating to the entry of this
24   Protective Order no Party waives any right it otherwise would have to object to
25   disclosing or producing any information or item on any ground not addressed in
26   this Stipulated Protective Order. Similarly, no Party waives any right to object on
27   any ground to use in evidence of any of the material covered by this Protective
28   Order.
                                                13
                                                              STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:18-cv-0252-PSG (KKx)
 1         12.3   Filing Protected Material. A Party that seeks to file under seal any
 2   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 3   may only be filed under seal pursuant to a court order authorizing the sealing of
 4   the specific Protected Material at issue. If a Party’s request to file Protected
 5   Material under seal is denied by the court, then the Receiving Party may file the
 6   information in the public record unless otherwise instructed by the court.
 7
     13.   FINAL DISPOSITION
 8

 9
           After the final disposition of this Action, as defined in paragraph 4, within

10
     60 days of a written request by the Designating Party, each Receiving Party must

11   return all Protected Material to the Producing Party or destroy such material. As

12   used in this subdivision, “all Protected Material” includes all copies, abstracts,

13   compilations, summaries, and any other format reproducing or capturing any of the

14   Protected Material. Whether the Protected Material is returned or destroyed, the

15   Receiving Party must submit a written certification to the Producing Party (and, if

16   not the same person or entity, to the Designating Party) by the 60 day deadline that

17   (1) identifies (by category, where appropriate) all the Protected Material that was

18   returned or destroyed and (2)affirms that the Receiving Party has not retained any

19   copies, abstracts, compilations, summaries or any other format reproducing or

20   capturing any of the Protected Material. Notwithstanding this provision, Counsel

21   are entitled to retain an archival copy of all pleadings, motion papers, trial,

22   deposition, and hearing transcripts, legal memoranda, correspondence, deposition

23   and trial exhibits, expert reports, attorney work product, and consultant and expert

24   work product, even if such materials contain Protected Material. Any such archival

25   copies that contain or constitute Protected Material remain subject to this
26   Protective Order as set forth in Section 4 (DURATION).
27

28

                                               14
                                                             STIPULATED PROTECTIVE ORDER
                                                                Case No. 5:18-cv-0252-PSG (KKx)
 1   14.   Any violation of this Order may be punished by any and all appropriate
 2   measures including, without limitation, contempt proceedings and/or monetary
 3   sanctions.
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5

 6   DATED April 28, 2019
 7
     /s/ Andranik Tsarukyan
 8
     Attorneys for Plaintiff
 9

10
     DATED June 12, 2019
11

12   /s/ Samantha M. Rollins
13   Attorneys for Defendant

14

15   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
     DATED        June 12, 2019
17

18

19   Hon. Kenly Kiya Kato
     United States Magistrate Judge
20

21

22

23

24

25

26

27

28

                                           15
                                                       STIPULATED PROTECTIVE ORDER
                                                          Case No. 5:18-cv-0252-PSG (KKx)
 1                           EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3
     I,   _____________________________             [print   or     type    full    name],     of
 4
     _________________ [print or type full address], declare under penalty of perjury
 5
     that I have read in its entirety and understand the Stipulated Protective Order that
 6
     was issued by the United States District Court for the Central District of California
 7
     on [date] in the case of ___________ [insert formal name of the case and the
 8
     number and initials assigned to it by the court]. I agree to comply with and to
 9
     be bound by all the terms of this Stipulated Protective Order and I understand and
10
     acknowledge that failure to so comply could expose me to sanctions and
11
     punishment in the nature of contempt. I solemnly promise that I will not disclose
12
     in any manner any information or item that is subject to this Stipulated Protective
13
     Order to any person or entity except in strict compliance with the provisions of this
14
     Order.
15
     I further agree to submit to the jurisdiction of the United States District Court for
16
     the Central District of California for the purpose of enforcing the terms of this
17
     Stipulated Protective Order, even if such enforcement proceedings occur after
18
     termination of this action. I hereby appoint __________________________ [print
19
     or type full name] of _______________________________________ [print or
20
     type full address and telephone number] as my California agent for service of
21
     process in connection with this action or any proceedings related to enforcement
22
     of this Stipulated Protective Order.
23
     Date: ______________________________________
24
     City and State where sworn and signed: _________________________________
25
     Printed name: _______________________________
26
     Signature: __________________________________
27

28

                                               16
                                                                  STIPULATED PROTECTIVE ORDER
                                                                     Case No. 5:18-cv-0252-PSG (KKx)
